                       UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


JOHN DARIUS TAMBA,
                                                     Civil No. 18-1324 (JRT/BRT)
                    Plaintiff,

v.
                                                       ORDER ON REPORT
ICE,                                                 AND RECOMMENDATION
                    Defendant.



       John Darius Tamba, AXXXXXXXX, Sherburne County Jail, 13880 Business
       Center Drive, Suite 200, Elk River, MN 55330, pro se plaintiff.

       Ana H Voss, Assistant United States Attorney, UNITED STATES
       ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
       MN 55415, for defendant.

       Magistrate Judge Becky R. Thorson filed a Report and Recommendation on

January 10, 2019 (Docket No. 20). No objections have been filed to that Report and

Recommendation in the time period permitted.

       Based on the Report and Recommendation of the Magistrate Judge, and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that Petitioner’s Petition

for a Writ of Habeas Corpus (Docket No. 1) is DISMISSED without prejudice.

          LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 11, 2019                       s/John R. Tunheim
at Minneapolis, Minnesota                      JOHN R. TUNHEIM
                                               Chief Judge
                                               United States District Court
